Citation Nr: 0922249	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  95-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran, who died in July 1976, served on active duty 
from December 1963 to May 1972.  He also had subsequent 
service in the Air National Guard.  The appellant is the 
Veteran's surviving spouse.

In February 1979, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  The RO found no nexus between any of the 
Veteran's service-connected disabilities and the cause of his 
death.  Rather, the RO found that the fatal condition had 
been shown, initially, on the death certificate.  The 
appellant was notified of that decision, as well as her 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Therefore, that 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  

In March 2003, the Board found that the appellant had 
submitted new and material evidence to reopen her claim of 
entitlement to service connection for the cause of he 
Veteran's death. 

In November 2003 and June 2004, the Board remanded the case 
for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the denial of entitlement to 
service connection for dependency and indemnity compensation.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The Veteran died in July 1976 due to aspiration pneumonia 
due to a drug overdose (Darvon compound).

2.  The Veteran's death was ruled a suicide.

3.  The Veteran first demonstrated a chronic anxiety disorder 
during service, which ultimately led to his suicide.  


CONCLUSION OF LAW

A disability incurred in service caused or contributed 
substantially or materially to the Veteran's death.  38 
U.S.C.A. §§ 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.302, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of her claim of 
entitlement to dependency and indemnity compensation.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

Analysis

The appellant contends that the Veteran first demonstrated a 
psychiatric disability in service which led him to commit 
suicide four years after his discharge from service.  
Therefore, she argues that service connection is warranted 
for the cause of his death.  Accordingly, she maintains that 
she is entitled to dependency and indemnity compensation.  
After a careful review of the record and consideration of the 
applicable law, the Board agrees.  Accordingly, the appeal 
will be granted. 
Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected or compensable disability.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to establish service 
connection for dependency and indemnity compensation, the 
evidence must show that a disability incurred in or 
aggravated by service was either the principal cause of death 
or a contributory cause of death.  Therefore, service 
connection for the cause of a veteran's death may be 
demonstrated by showing that the Veteran's death was, in 
fact, caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established. 

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability, not a result of the Veteran's own 
willful misconduct, was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.301, 3.303(a).  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

The Veteran's death certificate shows that he died in July 
1976 as a result of aspiration pneumonia due to a drug 
overdose (Darvon compound).  Although ruled a suicide, 
suicide does not, per se, constitute willful misconduct which 
would preclude service connection for the cause of death.  
Rather, the act of suicide itself is considered to be 
evidence of mental unsoundness.  38 C.F.R. § 3.302(b)(2).  
Entitlement to service connection may be established for a 
disease precipitating the mental unsoundness.  38 C.F.R. 
§ 3.302(a)(3).  In all instances, any reasonable doubt is 
resolved favorably to support a finding of service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.302(c)(2).  Thus, in order for the appellant to prevail, 
the evidence must establish that the Veteran's suicide was 
related to mental unsoundness which had been incurred during 
the Veteran's military service.

The report of the Veteran's December 1963 service entrance 
examination is negative for any complaints or clinical 
findings of psychiatric disability.  However, on many 
occasions throughout service, the Veteran was treated for 
complaints of abdominal pain, cramps, and nausea.  Although 
the diagnoses included gastroenteritis and viral syndrome, 
multiple workups were negative, and no definitive organic 
cause was found for the Veteran's complaints.  

On several occasions in service, the Veteran was, reportedly, 
having family problems, and he was treated for various 
psychiatric symptoms.  For example, in February and March 
1970, he complained of difficulty sleeping, and it was noted 
that he was separated, pending divorce.  The impression was 
very early depression due to an adult situational reaction.  
In December 1970, he was diagnosed with an anxiety reaction.  
In March 1972, the Veteran reported increased family and job 
stress, and the diagnosis was psychogenic gastrointestinal 
reaction due to situational anxiety.  In May 1972, the 
Veteran was granted a hardship discharge from the active 
service due to illnesses of both of his parents and their 
inability to work.  Despite the Veteran's problems in 
service, there were no complaints or clinical findings of 
psychiatric disability on the report of his May 1972 service 
separation examination.  A VA examination found that the 
Veteran's service connected disorders did not cause or 
contribute to his death.  Nevertheless, the Veteran's claims 
file was reviewed by a VA psychologist in April 2007, to 
determine whether the Veteran's suicide was the result of a 
psychiatric disability in service.  

After reviewing the record, the examiner concluded that it 
was as likely as not that the Veteran developed some sort of 
anxiety disorder during service.  While the examiner was 
unable to specify the exact nature, chronicity, or duration 
of that disorder, the evidence shows that in and after 
service, the Veteran's anxiety generally became manifest in 
response to various family problems.  Indeed, a July 1976 
post mortem report noted that on the night he committed 
suicide, the Veteran reported that he had been despondent due 
to unspecified family difficulties.  Such a scenario suggests 
that the Veteran's developed a chronic anxiety disorder in 
service and that mental unsoundness associated with anxiety 
led to his suicide several years later.  At the very least, 
there is an approximate balance of evidence both for and 
against the appellant's claim that the Veteran's suicide was 
precipitated by his psychiatric problems which had their 
onset in service.  Under such circumstances, all reasonable 
doubt is resolved in favor of the appellant.  38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 3.102, 3.302.  Accordingly, service 
connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


